Citation Nr: 1739172	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to July 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge. A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a grant of benefits, no further action is required to comply with VA's duties to notify and assist with respect to the tinnitus claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage. Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker, 708 F.3d 1331. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified during the June 2017 hearing that he began experiencing tinnitus during service as a result of exposure to acoustic trauma from aircraft engine noise due to his military occupational specialty (MOS) as an aircraft engine specialist. The Veteran noted those symptoms began in and have persisted since service. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran has competently stated that he has tinnitus and the Board finds his statements to be credible. Therefore, there is evidence of a current disability. 

The Veteran suffered an in-service injury, namely exposure to hazardous noise. He has provided competent, credible, and probative reports regarding specific noise exposures. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge). For example, during the June 2017 hearing, the Veteran testified that as an aircraft engine specialist, he had to listen to an engine running at top speed in order to diagnose mechanical problems. He further testified that he was not given any hearing protection. He also testified that he began experiencing tinnitus during service later in the year of 1953. The Veteran's service records corroborate his account of in-service noise exposure associated with military aircraft. Specifically, the Veteran's DD Form 214 lists his MOS as aircraft reciprocating engine mechanic. The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service. There is evidence that he had noise exposure in service. His assertion that it began during service is consistent with the circumstances of his service. The Board also finds the Veteran's statements that he has been experiencing tinnitus continuously since his discharge from service to be competent and credible and places great weight of probative value on them. 

The Board acknowledges that the December 2013 VA examiner (whose report was finalized in March 2014) and March 2014 VA examiner stated they could not provide opinions as to etiology without resorting to mere speculation.  As neither examiner provided a nexus opinion, neither report is probative evidence in this case.
 
Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss. Additional development is needed before the Board can adjudicate the Veteran's remaining claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006). In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As explained below, the Board finds that an addendum opinion is required to determine the etiology of bilateral hearing loss. 

Bilateral hearing loss for VA purposes was diagnosed at the March 2014 VA audiology examination. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). The Veteran contends that his bilateral hearing loss is the result of his exposure to noise from military aircraft engines. As noted above, the evidence supports that the Veteran experienced noise exposure during service. 

The Veteran was afforded an examination in December 2013, the report of which was finalized on March 26, 2014. An examination was also completed on March 4, 2014. The March 2014 examiner stated he did not have the entire claims file and therefore any opinion would be mere speculation. The December 2013 examiner indicated he had the claims file for review, but did not provide an etiology opinion because only whisper tests were performed at entrance and separation. The examiner concluded he could not render an opinion without reliable audiometric data from entry and separation and to do so would be mere speculation. The Board notes that the "whisper test" (speaking to him from 15 feet away) is not very reliable, and those results do not assist in determining the extent of change in the Veteran's hearing loss levels during his service. See Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that, "although Mr. Fagan did not exhibit signs of hearing loss during the 'whisper' test at discharge from the military, a '"whisper" test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss.'"). The examiner, however, did not consider the lay statements of the Veteran that his hearing loss began in service. 
The Board finds that these opinions are inadequate as they did not discuss the Veteran's lay assertions of in-service noise exposure. Furthermore, the Veteran also testified during the June 2017 hearing that his hearing loss could be related to an incident in service wherein he was hit in the head with a rock and required stitches and that he has experienced a decrease in his hearing since service. Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history, and, now that tinnitus has been service-connected pursuant to the above decision, whether it is caused or aggravated by his tinnitus. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With any needed assistance from the Veteran, obtain any identified private treatment records. 

2. Obtain any updated VA treatment records from July 2017 to present. 

3. After completing the foregoing development, forward the claims file, to include a copy of this remand, to an audiologist for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to an in service injury or acoustic trauma during service, to include noise from a military aircraft engine running at top speed?

The examiner should consider the Veteran's statements during the June 2017 hearing regarding his in-service noise exposure and being hit in the head with a rock, his statements that his hearing loss began during service and has continued since separation, and a June 1953 service examination showing the Veteran had a scar on his right temple.

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding in-service noise exposure.

B) Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was caused by the Veteran's service-connected tinnitus? 

C) Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was aggravated beyond the natural progression of the disability by the Veteran's service-connected tinnitus (where aggravation is any increase in severity beyond the natural progression of the disability)?

The reviewing clinician should provide a complete rationale for any opinion provided. If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


